                                                                                        O
1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   )     Case No. 2:19-cv-08025-CAS
                                                 )     Case No. 2:13-cr-00403-CAS - 1
12                      Plaintiff,               )
13                v.                             )     ORDER
                                                 )
14
     AARON RAMOS,                                )
15                                               )
16                      Defendant.               )
                                                 )
17
18
19   I.    INTRODUCTION AND BACKGROUND
20         Presently before the Court is defendant Aaron Ramos’ (“Ramos”) “Statement of
21   Facts and Memorandum of Points and Authorities in Support of Petition for Writ of Habeas
22   Corpus; Discovery and an Evidentiary Hearing Requested.” Dkt 448-1 (“Mot.”).1 The
23   government filed an opposition on October 17, 2019. Dkt 451 (“Opp.”). Ramos filed a
24   reply on November 18, 2019. Dkt. 452 (“Reply”).
25
26   1
            Unless specified otherwise, all docket references are to the docket in United States
27   of America v. Aaron Ramos, No. 2:13-cr-00403 (C.D. Cal.). The habeas petition is
     directed to the retrial of this matter described below.
28

                                                 -1-
1          On June 4, 2013, a grand jury returned an indictment charging Ramos and Sharon
2    Paiz (“Paiz”) with two criminal counts: (1) conspiracy to distribute methamphetamine in
3    violation of 21 U.S.C. § 846; and (2) distribution of methamphetamine in violation of 21
4    U.S.C. § 841(a)(1) and 21 U.S.C. § 841(b)(1)(A)(viii). Dkt. 1. The government and Paiz
5    reached a plea agreement on March 14, 2014, and Paiz formally entered a guilty plea on
6    March 25, 2014. Dkt. 69, 76.
7          Ramos proceeded to trial on September 23, 2014. Dkt. 220. Following a five-day
8    trial, the jury convicted Ramos on both counts. Dkt. 228. Ramos filed a motion for a new
9    trial on February 3, 2015. Dkt. 253. The Court granted Ramos’ motion on March 16, 2015,
10   determining that because of statements expressed by a juror during post-verdict polling,
11   “the Court cannot state with certainty that the jury’s verdict was unanimous[.]” Dkt. 269
12   at 10. A grand jury returned a first superseding indictment on June 30, 2015, charging
13   Ramos with an additional count for attempted distribution of methamphetamine. Dkt. 297.
14         Ramos’ retrial began on December 1, 2015. Dkt. 336. At the retrial, the government
15   introduced the transcripts of telephone conversations between Ramos and a confidential
16   informant (“the informant”).2 During a February 10, 2010 call, Ramos and the informant
17   discussed “glass,” a term commonly used to refer to methamphetamine. See Dkt. 451,
18   Exhibit A (“Ex. A”). According to the government’s transcript, in a conversation later that
19   day, Ramos notified the informant that Ramos had methamphetamine “on Deck.” Id. at
20   534. In a conversation on February 11, 2010, the informant and Ramos agreed to meet on
21   February 12, 2010, at the residence where Ramos lived, to discuss a sale of
22   methamphetamine. Id. at 565. A third-party supplier was to provide the narcotics, while
23   the government’s case agent, operating as a financier, was to provide the funding for the
24
25
     2
           During these telephone conversations, the informant and Ramos speak in both the
26   English and Spanish languages. Accordingly, the government’s transcripts, introduced at
27   both Ramos’ trial and retrial, include English translations where applicable. Ramos did
     not contest the government’s transcriptions and translations of these calls. See Opp. at 3.
28

                                                 -2-
1    transaction to the informant. Opp. at 2. In a phone call ten minutes before the scheduled
2    meeting, Ramos told the informant not to be late because “I can’t be having these people
3    waiting on [the informant].” Ex. A at 571–572.
4          The government and Ramos agree that, prior to arriving to the scheduled meeting,
5    the informant was equipped with a recording device. Mot. at 2; Opp. at 2. When the
6    informant arrived at the scheduled meeting, the recording device initially captured both
7    audio and video. Mot. at 2; Opp. at 2. After some twenty minutes, the recording device
8    stopped capturing video but continued recording audio. Mot. at 2; Opp. at 2.
9          During the retrial, the parties offered competing transcripts (and, where applicable,
10   English translations) of the recording captured by the informant’s recording device. The
11   parties agreed that the video portion of the recording showed that the informant arrived late
12   to the meeting, that the supplier had therefore left the meeting, and that Paiz had agreed to
13   retrieve the narcotics from the supplier and return to the meeting. Ex. A at 575–87; Dkt.
14   451, Exhibit B (“Ex. B”) at 726–45. The parties disagreed, however, regarding the audio-
15   only portion of the recording. The government’s translator “identified Mr. Ramos’ voice
16   speaking in a participatory way during the drug deal, while the defense translator did not
17   (and generally found more words to be unintelligible as compared to the government
18   version).” Mot. at 5. During the retrial, Ramos moved for a mistrial based upon allegedly
19   improper statements made by the government, and the Court reserved judgment, allowing
20   Ramos to renew the motion following the trial.3 Dkt. 346. On December 3, 2015, the jury
21   returned a verdict, convicting Ramos on all three counts.4 Dkt. 347.
22
23
     3
            Ramos contended that, during the government’s closing argument, the government:
24
     (1) misrepresented prior testimony of Ramos’ mother; (2) misrepresented the testimony of
25   Ramos’ interpreter during the retrial; (3) presented facts that were not in evidence; (4)
26   misstated the standard governing reasonable doubt in criminal cases; and (5) improperly
     shifted the burden of proof from the government to Ramos. Dkt. 353 at 91–95.
27
     4
           At the government’s request, the Court dismissed the attempt count. Dkt. 378.
28

                                                  -3-
1           Ramos brought a renewed motion for a mistrial on January 25, 2016, on the grounds
2    that the government had made misstatements of fact and law during the government’s
3    closing argument. Dkt. 364. On February 29, 2016, the Court denied Ramos’ motion for
4    a mistrial. Dkt. 371. On April 4, 2016, the Court sentenced Ramos to 168 months in
5    prison. Dkt. 379. During the hearing, the Court stated: “Obviously, I do want to hear from
6    Mr. Ramos if he wishes to be heard. No?” Dkt. 420 at 22. Ramos’ counsel responded,
7    “[w]e can move forward, Your Honor.” Id.
8           Ramos thereafter filed a notice of appeal to the United States Court of Appeals for
9    the Ninth Circuit on April 6, 2016. Dkt. 383. The Ninth Circuit affirmed Ramos’
10   convictions, but vacated Ramos’ sentence because although the Court inquired of Ramos’
11   counsel whether Ramos wished to be heard, the Court “fail[ed] to personally invite Ramos
12   to allocute at his sentencing hearing.” Dkt. 430 at 4. Accordingly, the Ninth Circuit
13   remanded for resentencing. Id. at 6.
14          The Court resentenced Ramos on September 17, 2018. Dkt. 443. During the
15   hearing, the Court provided Ramos with the opportunity to allocute, and during Ramos’
16   allocution, Ramos raised alleged deficiencies in his trial counsel’s performance during the
17   retrial. Dkt. 448-1, Ex. A (“Sentencing Tr.”) at 9. Ramos expressed to the Court his view
18   that “I feel that I didn’t get a fair trial, . . . on the fact that my lawyer didn’t help me out.”
19   Id. at 11. Because Ramos was represented by the Office of the Federal Public Defender
20   during his retrial, the Court noted that, for the purposes of any potential habeas petition
21   raising ineffective assistance of counsel, “if I need to appoint someone once you identify
22   someone, I’m prepared to do that.” Id. at 15.
23          On October 10, 2018, Ramos filed a motion seeking the appointment of counsel to
24   assist in the preparation of Ramos’ habeas petition. Dkt. 444. Consequently, on October
25   11, 2018, the Court appointed counsel from the Criminal Justice Act Panel to represent
26   Ramos in connection with his petition. Dkt. 445. Ramos subsequently filed the present
27   petition on September 17, 2019, raising ineffective assistance of his trial counsel. See Mot.
28

                                                    -4-
1    II.   LEGAL STANDARD
2          A petition pursuant to 28 U.S.C. § 2255 challenges a federal conviction and/or
3    sentence to confinement where a prisoner claims “that the sentence was imposed in
4    violation of the Constitution or laws of the United States, or that the court was without
5    jurisdiction to impose such sentence, or that the sentence was in excess of the maximum
6    authorized by law, or is otherwise subject to collateral attack.” Sanders v. United States,
7    373 U.S. 1, 2 (1963). Ineffective assistance of counsel constitutes a violation of the Sixth
8    Amendment right to counsel, and thus, if established, is grounds for relief under § 2255.
9    To establish ineffective assistance of counsel, a petitioner must prove by a preponderance
10   of the evidence that: (1) the assistance provided by counsel fell below an objective standard
11   of reasonableness; and (2) there is a reasonable probability that, but for counsel’s errors,
12   the result of the proceeding would have been different. Strickland v. Washington, 466 U.S.
13   688, 694 (1984). A § 2255 motion may be resolved without an evidentiary hearing if “the
14   motion and the files and records of the case conclusively show that the prisoner is entitled
15   to no relief.” 28 U.S.C. § 2255(b).
16         A claim of ineffective assistance of counsel fails if either prong of the test is not
17   satisfied, and a petitioner seeking habeas relief has the burden of establishing both prongs.
18   Strickland, 466 U.S. at 697. With respect to the first prong, the Court’s review of the
19   reasonableness of counsel’s performance is “highly deferential,” and there is a “strong
20   presumption” that counsel exercised reasonable professional judgment. Id. The petitioner
21   must “surmount the presumption that, under the circumstances, the challenged action might
22   be considered sound trial strategy.” Id. After establishing an error by counsel and thus
23   satisfying the first prong, a petitioner must satisfy the second prong by demonstrating that
24   his counsel’s error rendered the result unreliable or the trial fundamentally unfair. Lockhart
25   v. Fretwell, 506 U.S. 364, 372 (1993). A petitioner must show that there is a reasonable
26   probability that, but for his counsel’s error, the result of the proceeding would have been
27   different. Strickland, 466 U.S. at 694. A “reasonable probability” is a probability sufficient
28   to undermine confidence in the outcome. Id. The Court need not necessarily determine

                                                  -5-
1    whether petitioner has satisfied the first prong before considering the second; “[i]f it is
2    easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice,
3    that course should be followed.” Strickland, 466 U.S. at 670. Indeed, a petitioner’s failure
4    to allege the kind of prejudice necessary to satisfy the second prong is sufficient by itself
5    to justify a denial of a petitioner’s § 2255 motion without a hearing. Hill v. Lockhart, 474
6    U.S. 52, 60 (1985).
7    III.   DISCUSSION
8           Ramos asserts several bases for his ineffective assistance of counsel claim, including
9    his trial counsel’s purported failures: “(1) to file a motion to exclude the video and audio
10   recording because it was unreliable, incomplete, and violated his due process and
11   Confrontation Clause rights; (2) to retain a voice identification expert; (3) to ask the case
12   agent during trial to identify the participants on the recording; and (4) to challenge a biased
13   juror.” Mot. at 6. The Court addresses each of Ramos’ contentions in turn.
14          A.    Motion to Exclude
15          Ramos contends that during the retrial, “[t]he government had chosen to use
16   equipment with a proven track record of failure, leaving an unintelligible partial video and
17   full audio record that was highly prejudicial in that it recorded a drug sale, and highly
18   confusing in that it was not clear who had participated and in what capacity.”5 Mot. at 7.
19   Ramos further asserts that, at the time of the retrial, “[t]he government no longer possessed
20
21   5
            Ramos and the government disagree as to what the audio recording reveals regarding
22   which individuals participated in the transaction. According to Ramos, the audio recording
23   reveals that “[a]lthough he was intermittently present, Mr. Ramos . . . did not participate in
     the actual deal, which occurred in the garage rented by Mr. Ramos’s mother to Mr.
24   Villalobos.” Mot. at 3–4. Ramos contends that the audio recording featured “two other
25   men whose voices also were heard,” the government failed to ascertain the “real name [sic]
     of the two other men,” and both these individuals “had prior drug convictions.” Id. at 8.
26   The government asserts, however, that the audio recording makes clear that Ramos “is still
27   there in the room” during the transaction, demonstrating that Ramos participated in the
     transaction. Dkt. 353 at 21–22.
28

                                                  -6-
1    the recording device itself, so [Ramos] could not determine whether it had actually
2    malfunctioned, or whether the confidential informant . . . had just turned it off.”6 Mot. at
3    7–8. Thus, according to Ramos, “a reasonable defense lawyer would have filed a motion
4    to suppress the audio/video tape both on constitutional and evidentiary grounds” and “[b]y
5    not filing such a motion” to “exclude the video and audio recordings, and their questionable
6    transcripts, . . . trial counsel provided deficient performance[.]” Id. at 8–9. The Court
7    addresses Ramos’ evidentiary and constitutional efforts in turn.
8                 1.    Evidentiary Objection Based on Reliability
9          The Court does not find persuasive Ramos’ claims that his trial counsel’s failure to
10   move to suppress or exclude the audio/video recording and the recording’s transcripts rises
11   to the level of ineffective assistance of counsel because “[t]he failure to raise a meritless
12   legal argument does not constitute ineffective assistance of counsel.” Shah v. United
13   States, 878 F.2d 1156, 1162 (9th Cir. 1989).
14         Here, Ramos contends that “[t]he limited probative value of the recording was
15   substantially outweighed by the danger of unfair prejudice, confusion of the issues, and
16   misleading of the jury under Rule 403.” Mot. at 10. However, a “recorded conversation
17   is generally admissible unless the unintelligible portions are so substantial that the
18
     6
19          Ramos suggests that the government engaged in “the intentioned destruction of
20   exculpatory evidence,” explaining the unavailability of the recording device during
     Ramos’ retrial. Mot. at 10. The government disputes that it has concealed or destroyed
21   evidence. According to a special agent with responsibility for the government’s pre-trial
22   investigation and trial/retrial preparation:
23         All recording devices are maintained by the Operational Support Group. I contacted
           the Operational Support Group to locate the recording device, but was told that the
24
           device was no longer in HSI inventory. At that time, I suspected that the device may
25         have been replaced because it was more than five years old, it had malfunctioned in
26         the past, it recorded video in black and white, and the current recording devices
           recorded video in color.
27
     Dkt. 451, Declaration of Rene Bardales (“Bardales Decl.”) ¶ 5.
28

                                                 -7-
1    recording as a whole is untrustworthy.” United States v. Gadson, 763 F.3d 1189, 1205 (9th
2    Cir. 2014). During the retrial, the government “retained a different interpreter to prepare a
3    brand new transcript . . . [who] testified that using high-quality headphones, he repeatedly
4    watched and listened to the recordings, spending 46 hours on the project[.]” Mot. at 5.
5    Ramos was able to retain his own interpreter, “who also repeatedly reviewed the recordings
6    using headphones, listening to some portions up to 40 times.” Id. Ultimately, “[t]he jurors
7    were given copies of these competing transcripts, each noting the identity of the speakers
8    and the words said, as determined by each interpreter.” Id. That both the government and
9    Ramos were able to retain interpreters who were able to understand the recording to the
10   extent necessary to prepare competing transcripts belies Ramos’ claim that the recording
11   was so unintelligible so as to require exclusion. See United States v. Mercado-Ulloa, 267
12   F. App’x 568, 570 (9th Cir. 2008) (finding that trial counsel’s failure to object to admission
13   of taped conversation and written transcript did not amount to ineffective assistance of
14   counsel where “the tape was unclear and garbled in places, but . . . [e]very person fluent in
15   Spanish who listened to the tape . . . substantially understood the taped conversation”
16   because “[i]t would have been reasonable for counsel to conclude there was no reasonable
17   probability that the district court would have sustained [defendant’s] objections.”)
18   (emphasis added).
19         Nor does the Court find Ramos’ argument persuasive to the extent that Ramos
20   challenges his trial counsel’s failure to object to use of the transcripts as unreliable, either
21   because the transcripts inaccurately transcribed the words spoken on the recording or
22   because the transcripts contain inaccurate translations from Spanish to English. See United
23   States v. Tisor, 96 F.3d 370, 377 (9th Cir. 1996) (finding that district court properly allowed
24   jury to review transcript of audio recording where government official testified to accuracy
25   of transcripts that he prepared, defense counsel was given the transcripts prior to trial,
26   defense counsel was permitted to cross-examine official on transcripts, and district court
27   “admonished jury that the tape recordings and not the transcripts were the evidence and
28   that any discrepancies were to be resolved in favor of the tape recordings.”); United States

                                                   -8-
1    v. Armijo, 5 F.3d 1229, 1234–35 (9th Cir. 1993) (finding that district court properly
2    admitted translated transcript of recorded conversation where participants spoke Spanish
3    because “translator testified that the transcript accurately reflected the conversation on the
4    tape,” the jury was instructed “that the tape, rather than the transcripts, was the evidence,”
5    and defense counsel “extensively cross-examined the translator on the accuracy of her
6    translation[.]”). Here, both parties’ translators testified that their respective transcriptions
7    reflected the conversations on the recording and that their translations on their respective
8    transcripts from Spanish to English were accurate, and both parties’ translators were
9    subject to cross-examination. Dkt. 351 at 134–39, 142–66; Dkt. 352 at 104–38. In
10   addition, the Court instructed the jury that:
11         You have listened to a recording in the English language that has been received into
12         evidence. A transcript of the recording is being provided to you to help identify
           speakers and to help you decide what the speakers say. Remember that the recording
13         is the evidence, not the transcript. If you hear something different from what appears
14         in the transcript, what you heard is controlling.
15         You have heard a recording in the Spanish language. A transcript of the recording
           has been admitted into evidence. The transcript is the official English language
16         translation of the recording. . . . [S]ome of the recordings are in both English and
17         Spanish. For the portion of those recordings that are in English, the recording is the
           evidence.
18
19   Dkt. 352 at 162–63. Accordingly, the Court concludes that the failure of Ramos’ trial
20   counsel to object to the admission of the recording and the transcripts, on evidentiary
21   grounds, does not constitute a performance that is so deficient so as satisfy the first
22   Strickland prong because these objections “do not appear to have a reasonable chance of
23   success.” Mercado-Ulloa, 267 Fed. App’x at 570.
24                2.     Confrontation Clause Objection
25         Ramos also argues that his trial counsel performed deficiently by failing to move to
26   exclude the recording on constitutional grounds. Mot. at 8–10. Pointing to the Sixth
27   Amendment’s Confrontation Clause, Ramos contends that “[t]he central concern of the
28

                                                     -9-
1    Confrontation Clause is to ensure the reliability of the evidence against a criminal
2    defendant by subjecting it to rigorous testing in the context of an adversary proceeding
3    before the trier of fact.” Id. at 9 (emphasis added) (citing Maryland v. Craig, 497 U.S. 836,
4    845 (1990)). The Ninth Circuit has held that “absent unavailability and a prior chance for
5    cross-examination, the Confrontation Clause forbids a statement of a nontestifying witness
6    that is testimonial and offered for its truth.” United States v. Brooks, 772 F.3d 1161, 1167
7    (9th Cir. 2014). To the extent that Ramos contends that his trial counsel erred in failing to
8    object to introduction of the transcripts of the recording, Ramos’ claim must fail because
9    the individuals who prepared the transcripts presented at the retrial, the government’s
10   interpreter and Ramos’ own interpreter, both testified at trial and were subject to cross-
11   examination. See Crawford, 541 U.S. at 59 n.9 (“when the declarant appears for cross-
12   examination at trial, the Confrontation Clause places no constraints at all on the use of his
13   prior testimonial statements.”).
14         Ramos does not appear to suggest that admission of the recording and the transcripts
15   violated Ramos’ Confrontation Clause rights because, for example, they included
16   testimonial, out-of-court statements that were adverse to Ramos and made by individuals
17   that were not subject to cross-examination during Ramos’ retrial. See Brooks, 772 F.3d at
18   1167 (“the Confrontation Clause bars admission of testimonial statements of a witness who
19   did not appear at trial if the statements are offered to establish the truth of the matter
20   asserted[.]”). To the extent that Ramos suggests that his trial counsel provided ineffective
21   assistance in failing to object to the use of Paiz’s out-of-court statements, as captured by
22   the recording device and transcribed by the parties’ interpreters, the Court notes that prior
23   to Ramos’ retrial, Paiz entered a guilty plea, admitting that:
24         Beginning on a date unknown and continuing through on or about February 12,
25         2010, [Paiz] knowingly and intentionally conspired to sell more than 50 grams of
           actual methamphetamine in Los Angeles County. Specifically, [Paiz] agreed to
26         acquire and then distribute methamphetamine after [Ramos] identified
27         methamphetamine customers. An example of [Paiz’s] participation in the
           conspiracy occurred on February 12, 2010 when [Paiz] and [Ramos] met [the
28

                                                 -10-
1          informant] at [Ramos’] residence in Los Angeles, California. [Paiz] and an
           unindicted co-conspirator then drove to a residence in Huntington Park, California,
2          and obtained approximately 70 grams of methamphetamine. [Paiz] and the
3          unindicted co-conspirator then returned to [Ramos’] residence . . . and [Paiz and
           Ramos] sold approximately 54.85 grams of methamphetamine to [the informant] in
4
           exchange for $2,500.
5
     Dkt. 69 at 6–7. Thus, to the extent that the recording and transcripts feature Paiz’s out of
6
     court statements, Paiz’s unavailability at trial does not render them inadmissible because
7
     they are co-conspirator statements. See United States v. Allen, 425 F.3d 1231, 1235 (9th
8
     Cir. 2005) (“conspirator statements are not testimonial and [are] therefore beyond the
9
     compass of Crawford’s holding.”).
10
           The Confrontation Clause does not make inadmissible other statements made to the
11
     informant, captured by the informant’s recording device, and transcribed by the parties’
12
     translators. That is because “statements made unwittingly to a government informant are
13
     clearly nontestimonial and the Confrontation Clause does not apply.”                 Carrillo v.
14
     Montgomery, No. 2:15-cv-8967-CJC-PJW, 2017 WL 3028609, at *7 (C.D. Cal. May 10,
15
     2017) (internal punctuation omitted) (citing United States v. Tucker, 609 Fed. App’x. 383,
16
     385 (9th Cir. 2015)). Thus, statements made by other declarants, in the presence of the
17
     informant, and recorded by the informant’s device, are not inadmissible simply because
18
     those declarants were not subject to cross-examination during Ramos’ retrial. See Carillo,
19
     2017 WL 3028609, at *7 (“there is no evidence that [declarant] had any idea that he was
20
     talking to . . . a confidential informant when he . . . admitted that [p]etitioner had killed [the
21
     victim.] Accordingly, [declarant’s] statements to [the confidential informant] were non-
22
     testimonial and not subject to the Confrontation Clause.”).
23
           Nor does the Confrontation Clause make inadmissible either the informant’s
24
     statements to Ramos or Ramos’ responses. That is because the government’s purpose in
25
     introducing the recordings was to admit Ramos’ own statements, which constitute
26
     admissions, into evidence, and the Confrontation Clause does provide Ramos with the right
27
     to confront himself about his own statements. See Sturdivant v. Martel, No. 2:11-cv-
28

                                                   -11-
1    01264-GHK-SP, 2014 WL 6473778, at *20 (C.D. Cal. Sept. 2, 2014) (“The admission of
2    the audio tape recording of conversations between Stafford and petitioner was proper and
3    did not implicate the Confrontation Clause. The purpose of admitting the recordings was
4    to admit petitioner’s own statements, which constituted admissions, into evidence.
5    Petitioner had no right to confront himself about his own statements.”). Similarly, the
6    informant’s own statements fall outside the scope of the Confrontation Clause because
7    “[t]he informant’s statements were not admitted for their truth, and the admission of such
8    context evidence does not offend the Confrontation Clause.” United States v. Barragan,
9    871 F.3d 689, 705 (9th Cir. 2017) (internal citation and quotation marks omitted). See
10   United States v. Eppolito, 646 F. Supp. 2d 1239, 1241 (D. Nev. 2009) (determining that
11   “the Confrontation Clause and Crawford do not apply” and admitting confidential
12   informant’s video and audio recordings, including conversation between informant and
13   defendants, because informant’s statements were not offered to prove truth of matter
14   asserted but instead to put defendants’ recorded statements in context since “no one
15   disputes that [the informant] did not actually intend to purchase drugs, except in the role
16   of a government informant. Rather, [the informant]’s recorded statements have been
17   offered [to] give context to [d]efendant’s statements.”).
18                3.    Due Process Objection
19         Ramos also argues that “due process provides a defendant with a right to exculpatory
20   evidence . . . [and] the intentional destruction of exculpatory evidence (the recording
21   equipment) was bad faith . . . in violation of [Ramos’] Brady and due process rights.” Mot.
22   at 9–10. As an initial matter, Ramos provides no factual or evidentiary basis to support his
23   contention that the government was unable to produce the informant’s recording device
24   during Ramos’ retrial because the government intentionally destroyed it.7 See Chavira v.
25
     7
26          In contrast, the government provides a declaration from an agent attesting that prior
27   to Ramos’ retrial, the agent attempted to locate the recording device used by the informant
     “but was told the device was no longer in HSI inventory.” Bardales Decl. ¶ 5. After Ramos
28   filed the present motion, the agent again attempted to locate the recording device and “was

                                                 -12-
1    Soto, No. 15-cv-1997-WQH-BGS, 2018 WL 828100, at *11 (S.D. Cal. Feb. 12, 2018)
2    (denying habeas relief based on insufficient showing under second Strickland prong
3    because “the conclusory and factually unsupported claims of prosecutorial misconduct and
4    ineffective assistance of counsel raised . . . are so weak, that [petitioner] has not shown a
5    probability sufficient to undermine confidence in the outcome.”). Moreover, transcripts
6    from Ramos’ retrial demonstrate that Ramos’ trial counsel did, in fact, raise the issue of
7    the recording device’s whereabouts. For example, during the cross-examination of Agent
8    Lopez, another agent assigned to the investigation, the following exchange between Lopez
9    and Ramos’ trial counsel took place:
10         Q: And a few days ago, the prosecutor gave you a subpoena that I had asked him to
11         give you; correct?

12         A: Correct.
           Q: And that subpoena was for you to bring the recording device that was used on
13
           February 12th, 2010 to trial?
14
           A: Yes.
15
           Q: And you were not able to bring that recording device?
16
           A: No.
17         Q: And you don’t know where that recording device is?
18
           A: No, I do not.
19
     Dkt. 352 at 51. During trial counsel’s examination of Agent Bardales, the same agent who
20
     attests, in connection with the government’s opposition to Ramos’ habeas petition, that the
21
     recording device was likely replaced, Bardales testified that the government “could not
22
     locate” the device. Id. at 157. Finally, Ramos’ trial counsel again raised the issue of the
23
     recording device’s unavailability during closing arguments: “And finally, what about that
24
25
     then provided with an internal HSI memorandum dated March 31, 2014, that described a
26   2013 internal audit of HSI electronic equipment.” Id. ¶ 6. The memorandum revealed that
27   a Hawk recording device, bearing the same serial number and barcode as the Hawk device
     used by the informant, was “no longer in HSI inventory.” Id.
28

                                                 -13-
1    recording device? . . . And then the case agents, both of them, I asked both of them, the
2    people who are responsible for preserving that evidence so that I could inspect it and so
3    that you could know whether that video . . . really just cut out or whether someone was
4    tampering with it? They lost that evidence? That is reasonable doubt.” Dkt. 353 at 75
5    (emphasis added). Accordingly, the Court finds that, with respect to the recording device,
6    Ramos’ trial counsel adequately raised the issue of spoliation of evidence, and Ramos’
7    request for habeas relief on this basis is without merit. See Cole v. Grounds, No. 5:13-cv-
8    00217-PSG-AGR, 2015 WL 1383132, at *5 (C.D. Cal. Mar. 23, 2015) (denying ineffective
9    assistance of counsel petition based on claims that trial counsel failed to raise destruction
10   of evidence because “[p]etitioner’s argument that trial counsel failed to argue about
11   destruction of evidence is contradicted by the record.”).
12         For the foregoing reasons, the Court concludes that Ramos’ trial counsel did not
13   provide ineffective assistance of counsel by failing to seek the exclusion of the recording
14   or the transcripts on either evidentiary or constitutional grounds.
15         B.     Voice Identification Expert
16         Ramos contends that his trial counsel provided ineffective assistance because “a
17   reasonable counsel would have retained a voice identification expert.”          Mot. at 11.
18   According to Ramos, “the critical issue in the case was whether Mr. Ramos participated in
19   the drug sale. Given the nature of the government’s evidence, the key to this question was
20   whether his voice could be heard on the audiotape during the drug deal. . . . [A]n expert
21   could have determined that Mr. Ramos’ voice was not on the tape in a participatory
22   manner.” Id. (emphasis added).
23         To prevail on his ineffective assistance claims, Ramos must establish: “(1) that
24   counsel’s performance was deficient, and (2) that the deficient performance prejudiced the
25   defense.” Gallegos v. Ryan, 820 F.3d 1013, 1025 (9th Cir. 2016) (internal citation
26   omitted). The Ninth Circuit has held that a petitioner seeking habeas relief based upon
27   ineffective assistance of counsel cannot satisfy the second Strickland prong premised on
28   conjecture regarding the hypothetical testimony of a favorable expert witness. See Grisby

                                                 -14-
1    v. Blodgett, 130 F.3d 365, 373 (9th Cir. 1997) (“Grisby has failed to establish how expert
2    testimony would have raised a ‘reasonable probability’ that the outcome of the trial would
3    have been different. Speculation about what an expert could have said is not enough to
4    establish prejudice.”) (emphasis added). Ramos’ speculative assertion that “reasonable
5    counsel would have retained a voice identification expert” that “could have determined that
6    Mr. Ramos’ voice was not in the tape in a participatory manner” is insufficient to establish
7    the prejudice necessary for habeas relief. Mot. at 11; see also Maria v. Grounds, No. 2:13-
8    cv-01183-DSF-MRW, 2015 WL 4608086, at *6 (C.D. Cal. Mar. 17, 2015) (“[A] prisoner
9    must generally provide an affidavit from a potential witness showing that the witness would
10   have provided testimony helpful to the defense. . . . Speculation about what a witness could
11   have said is not enough to establish that an attorney provided ineffective assistance or that
12   a defendant was prejudiced.”) (internal citations and quotation marks omitted).
13         Moreover, “[w]hile the Constitution requires that a criminal defendant receive
14   effective assistance of counsel, the presentation of expert testimony is not necessarily an
15   essential ingredient of a reasonably competent defense.” Bonin v. Calderon, 59 F.3d 815,
16   834 (9th Cir. 1995). Thus, even assuming arguendo that Ramos has identified an expert
17   witness that would have testified “that Mr. Ramos’ voice was not on the tape in a
18   participatory manner,” Mot. at 11, the purported failure of Ramos’ trial counsel to call such
19   an expert witness does not, itself, constitute ineffective assistance of counsel. That Ramos’
20   trial counsel repeatedly argued this point to the jury undermines Ramos’ claim of
21   prejudice.8 See Galloway v. Tilton, 316 F. App’x 530, 531 (9th Cir. 2008) (determining
22
23   8
            The record itself makes clear that Ramos’ retrial featured expert testimony. A
24   certified Spanish interpreter and translator, with 30 years of experience conducting
     interpretation, translation, and transcription services, reviewed the recording and testified
25   on Ramos’ behalf. Dkt. 352 at 105–09. Although not a “voice identification expert,”
26   Ramos’ interpreter testified that, consistent with “the industry standard on marking a
27   voice,” “[i]f I positively recognize the person’s voice, I identify it as a given speaker. If I
     don’t, it’s not up to me to make that call, and I have to put [down on the transcript]
28   unidentified.” Id. at 114. And, based on the interpreter’s transcription and testimony,

                                                  -15-
1    that trial counsel’s failure to retain ballistics expert was not deficient because “counsel
2    effectively cross-examined the prosecution’s expert and presented additional photographic
3    evidence, by which he won significant concessions from the prosecution’s expert.
4    [Defendant’s] counsel had reason to avoid introducing an expert whose testimony would
5    be as vulnerable to the prosecution’s cross examination as the prosecution’s expert was to
6    the cross examination by [defendant’s] counsel.”).
7          The Court therefore concludes that Ramos has failed to establish that the failure of
8    Ramos’ trial counsel to call a “voice identification expert” constitutes ineffective assistance
9    of counsel. Accordingly, Ramos is not entitled to habeas relief on this basis.
10         C.     Case Agent Testimony
11         Ramos next contends that his trial counsel provided ineffective assistance by failing
12   “to ask the case agent during trial to identify the participants on the recording[.]” Mot. at
13   6. However, “counsel’s tactical decisions at trial, such as refraining from cross-examining
14   a particular witness or from asking a particular line of questions, are given great deference
15   and must similarly meet only objectively reasonable standards.” Dows v. Wood, 211 F.3d
16   480, 487 (9th Cir. 2000). The Court cannot say that the failure of Ramos’ trial counsel to
17   ask the government’s case agent to identify the participants on the recording was not
18   “objectively reasonable.”     To the contrary, trial counsel’s decision appears to be
19   strategically sound: had trial counsel asked the case agent to identify the participants on
20   the recording, the case agent possibly could have identified Ramos as one of the active
21   participants in the transaction, undermining Ramos’ defense that the person on the
22   recording participating in the transaction was some male other than Ramos. See, e.g.,
23   United States v. Winchenbach, No. CRIM. 98-38-P-C, 2000 WL 891962, at *4 (D. Me.
24   June 30, 2000) (finding that trial counsel’s failure to question witness “about the identity
25   of the person who in fact made the alleged sale of drugs with which the defendant was
26
27   Ramos’ trial counsel explicitly argued to the jury during closing argument that Ramos was
     not an active participant in the February 12, 2010 transaction. Dkt. 353 at 59–60.
28

                                                  -16-
1    charged” did not constitute ineffective assistance because “the defense theory was that, if
2    any drug transaction took place on the day in question, [it occurred] . . . somewhere other
3    than at the trailer which the government contended was the defendant’s residence” and
4    [a]sking a . . . witness who actually sold the cocaine . . . would be inconsistent with this
5    strategy[.]”).9 Accordingly, the strategic decision of Ramos’ trial counsel not to ask the
6    government’s case agent to identify the participants on the recording does not constitute
7    ineffective assistance of counsel under these circumstances. See Hung Van Nguyen v.
8    Uttecht, No. 16-cv-1711-JCC-JPD, 2017 WL 5054574, at *9 (W.D. Wash. July 21, 2017)
9    (“counsel’s decision not to ask a particular question of a witness . . . is generally not a basis
10   for finding ineffective assistance of counsel.”).
11          D.     Juror Bias Claim
12          Ramos argues that his trial counsel provided ineffective assistance by failing to
13   challenge a biased juror. Mot. at 11. He asserts that “one of the jurors repeatedly shook
14   his head and [sic] him, making inaudible comments under his breath. From his demeanor
15   and body language, Mr. Ramos believed the juror was biased against him.” Mot. at 11.
16   According to Ramos, the juror “already f[ound] me guilty without even going full into the
17   trial,” and “trial counsel was ineffective for not brining [sic] this . . . to the Court[.]” Id. at
18   13.
19          “A court confronted with a colorable claim of juror bias must undertake an
20   investigation of the relevant facts and circumstances.” Dyer v. Calderon, 151 F.3d 970,
21   974 (9th Cir. 1998) (emphasis added). However, “the Fifth and Sixth Amendments do not
22
23   9
            During his sentencing, Ramos acknowledged that his trial counsel’s decision not to
24   ask the case agent to identify the persons heard on the audio recording reflected a tactical
25   decision. See Sentencing Tr. at 11 (“[T]he prosecution put three different transcripts where
     none of them were able to identify me. . . . They asked the main agent on the case, do you
26   recognize Mr. Ramos’ voice? He said no. I asked [trial counsel], can you ask him again
27   [be]cause that happened in the first trial? She said she didn’t want to do that because she
     didn’t want to impeach me.”) (emphasis added).
28

                                                    -17-
1    always mandate a hearing regarding allegations of juror bias in federal cases[.]” Tracey v.
2    Palmateer, 341 F.3d 1037, 1045 (9th Cir. 2003). To the contrary, a district court may reject
3    a defendant’s generalized claim of juror bias based solely on the defendant’s observations
4    of the juror’s facial expressions during testimony. See United States v. Gibson, 353 F.3d
5    21, 25–26 (D.C. Cir. 2003) (finding that district court properly declined to question juror
6    during trial where defendant “requested that the juror be removed because [defendant]
7    believed she had already reached a decision in light of her facial expressions and general
8    demeanor” because “[d]efense counsel’s unsubstantiated suspicion does not, on its own,
9    require the district court to conduct jury questioning.”) (internal citation and quotation
10   marks omitted).
11         Here, the Court would not have been required to investigate Ramos’ claim of juror
12   bias, based only on Ramos’ unsubstantiated suspicion that the juror’s alleged facial
13   expressions signified that the juror had prejudged the case, had Ramos’ trial counsel raised
14   this claim during Ramos’ retrial.10 His trial counsel’s failure to do so therefore does not
15   constitute ineffective assistance of counsel. See Campbell v. Ducart, No. 2:14-cv-01930-
16   JKS, 2017 WL 915302, at *10 (E.D. Cal. Mar. 8, 2017) (“There is no constitutional
17   requirement, and no decided case of the United States Supreme Court, requiring a trial
18   court to conduct any investigation into juror misconduct or tampering unless sufficient
19   evidence has been demonstrated that actual juror misconduct may exist. . . . [B]ecause
20
21   10
            At his resentencing, Ramos indicated that during the retrial, “[Ramos] asked [trial
22   counsel], ‘can you ask the juror what’s going on with that man.’” Sentencing Tr. at 10.
     According to Ramos, his trial counsel “never respond[ed] and only thing she said was
23   ‘don’t make funny faces at him. Leave him alone.’” Id. Thus, the decision of Ramos’
24   counsel not to raise the possibility of juror bias appears to be an objectively reasonable one.
     See Amico v. Alameida, 122 F. App’x 357, 358 (9th Cir. 2005) (“in evaluating an
25   ineffective assistance of counsel claim, [t]he court must determine whether . . . the
26   identified acts or omissions were outside the wide range of professionally competent
27   assistance. In this case, [petitioner’s] counsel could have reasonably rejected raising . . .
     the juror bias issue in favor of raising only certain other issues that he believed had a
28   stronger likelihood of success.”) (internal citation and quotation marks omitted).

                                                  -18-
1    [petitioner] fails to show that he was deprived of an impartial jury, he likewise fails to show
2    that counsel was deficient for not requesting the removal of the affected jurors on that
3    basis.”); accord Claros v. Gipson, No. 2:12-cv-10283-ODW JPR, 2013 WL 8021294, at
4    *26 (C.D. Cal. Dec. 26, 2013) (“Petitioner’s claim of ineffective assistance based on
5    counsel’s purported ‘ignoring’ of ‘obvious juror bias is without merit. Petitioner points to
6    no evidence of actual or implied juror bias.”).
7    IV.   CONCLUSION
8          In accordance with the foregoing, the Court DENIES Ramos’ petition for habeas
9    relief based upon ineffective assistance of counsel. The Court also DENIES Ramos’
10   motion to the extent that that Ramos seeks discovery and an evidentiary hearing.
11         IT IS SO ORDERED.
12
13   DATED: December 20, 2019
14
                                                             CHRISTINA A. SNYDER
15                                                       UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  -19-
